NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




                 United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 8, 2011
                                   Decided March 9, 2011

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 10‐1994

UNITED STATES OF AMERICA,                            Appeal from the United States District
           Plaintiff‐Appellee,                       Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 10‐CR‐23‐C‐01
EARL S. STUART, 
     Defendant‐Appellant.                            Barbara B. Crabb,
                                                     Judge.

                                            O R D E R
        Earl Stuart pleaded guilty to possession of marijuana with intent to distribute. 21
U.S.C. § 841(a)(1). The district court sentenced him to 24 months’ imprisonment, twice the
high end of his guidelines range, to be served consecutively to a 36‐month term for violating
the conditions of his supervised release from a previous case. Stuart filed a notice of appeal
from the judgment in the drug case, but his appointed counsel has concluded that the
appeal is frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738 (1967).
Stuart has not responded to counsel’s submission. We limit our review to the potential
issues identified by counsel.

       This case marks conviction number eight for Stuart. His first six, collected between
1973 and 1980, covered a range of crimes, including receipt of stolen property, aggravated
No. 10‐1994                                                                             Page 2

assault, and several robberies. His seventh, a federal drug offense, came in 1990; Stuart was
sentenced as a career offender to 262 months’ imprisonment. He had been out of prison on
supervised release for less than a year when he was arrested for this drug offense.

       Despite his extensive criminal background, only his 1990 conviction was recent
enough to affect his guidelines imprisonment range. The probation officer placed Stuart in
criminal‐history category III, and because the amount of marijuana was under 2.5
kilograms, calculated an imprisonment range of 6 to 12 months. The probation officer
recommended an above‐range sentence based in part on Stuart’s previous convictions,
which the officer concluded were not adequately represented by his criminal history
category. 

       The district court agreed that Stuart’s criminal‐history category did not reflect the
seriousness of his criminal past and sentenced Stuart for the drug offense as if his criminal
history category was VI, arriving at a term of 24 months’ imprisonment. 

       Counsel begins by notifying us that Stuart does not wish to challenge his guilty plea.
Accordingly, counsel properly refrains from discussing possible arguments about the
voluntariness of the plea or the adequacy of the plea colloquy. See United States v. Knox, 287
F.3d 667, 671‐72 (7th Cir. 2002).

        Counsel first considers whether Stuart could challenge his prison sentence on the
ground that the district court held him responsible for too much marijuana. The court
arrived at the drug weight based on Stuart’s admission to investigators that his home‐
grown marijuana plants produced around three pounds (1.36 kilograms) of marijuana.
Stuart objected that his estimate was unreliable and should have been scrapped in favor of
the combined weight (less than a kilogram) of the marijuana found at his house and sold to
an informant. But given that we review drug‐quantity findings for clear error, United States
v. Rollins, 544 F.3d 820, 838 (7th Cir. 2008), we agree with counsel that a challenge here
would be frivolous. In fact, the district court understated the drug quantity (though not to a
degree that would affect the guidelines range). Stuart said that he grew 16 plants, and 16
plants equals a minimum of 1.6 kilograms, even if the actual yield is less. U.S.S.G.
§ 2D1.1(c), n.(E). Stuart’s proposed estimate was thus out of the question. 

       Counsel next considers arguing that Stuart’s prison sentence is unreasonably long,
but correctly concludes that this argument would be frivolous. We would uphold an above‐
range sentence so long as the district court reasonably applied the factors in 18 U.S.C.
§ 3553(a) and adequately explained the penalty. See United States v. Hurt, 574 F.3d 439, 442
(7th Cir. 2009); United States v. Wise, 556 F.3d 629, 632‐33 (7th Cir. 2009). In this case the
No. 10‐1994                                                                              Page 3

court analyzed the 3553(a) factors and concluded that they weighed in favor of a sentence
above the range. The court explained that Stuart has a violent past and that nothing in his
recent conduct suggested that prison had diminished his danger to the community. Stuart
had done well “at the beginning” of his supervised release, the court acknowledged, but he
had been out of prison for less than a year when he jumped into his next criminal enterprise,
and there was evidence at sentencing that Stuart had planned to expand the drug operation
to make it “big‐time.” Moreover, the court concluded that an increase above the range was
warranted because Stuart’s criminal‐history category is understated, which is reason
enough to justify the sentence imposed. U.S.S.G. § 4A1.3(a); United States v. Jackson, 547 F.3d
786, 793‐94 (7th Cir. 2008); United States v. Valle, 458 F.3d 652, 657, 658‐59 (7th Cir. 2006). 

       As a final matter, Stuart has not filed a notice of appeal from the revocation of his
supervised release, so counsel observes correctly that we would not entertain a challenge to
the length of his reimprisonment for violating the conditions of his supervised release. FED.
R. APP. P. 4(b)(1); Easley v. Kirmsee, 382 F.3d 693, 696 n. 3 (7th Cir. 2004).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.